Opinion by
Mr. Chief Justice Bean.
1. The court below held the lien insufficient because it states that C. Yf. Beers was the owner of the property and not the reputed owner thereof, and there is respectable authority to support the ruling: McElwee v. Sandford, 53 How. Pr. 89; Malter v. Falcon Mining Company, 2 Pac. 50. But it is unnecessary for us to place our decision upon that ground as the lien is clearly insufficient within Rankin v. Malarkey, 23 Or. 593, (32 Pac. 620, 34 Pac. 816,) and Dillon v. Hart, 25 Or. 49 (34 Pac. 817).
*4852. The refusal of a trial court to allow costs to either party in a suit iu equity will not be reviewed here except iu case of an abuse of discretion which is not shown in this case: Code, § 548; Lovejoy v. Chapman, 23 Or. 571 (32 Pac. 687); Cole v. Logan, 24 Or. 305 (33 Pac. 568). The decree of the court below is affirmed. Affirmed.